DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made with traverse on 03/15/2022 to prosecute the invention of Group I, including claims 1-10. Other Group, including claims 11-18 is withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Applicant’s election with traverse is acknowledged. This is not found persuasive because:
	This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Claims 1-10, drawn to structures/structural elements of a hearing device, comprising: a housing; a receiver within the housing and including a receiver sound port; and a contaminant guard, associated with the receiver sound port, including a guard sound port and an outer contaminant receptacle that is located outward of the guard sound port and that extends around the guard sound port;
II.	Claims 11-18, drawn to structures/structural elements of a hearing device, comprising: a housing; a receiver within the housing and including a receiver sound port; and a contaminant guard, associated with the receiver sound port, including a guard sound port that defines a central axis, an inner contaminant receptacle that is located on the central axis, and at least one channel that extends from the inner contaminant receptacle to a location outward of the guard sound port. 
	With all the emphasized limitations in each invention above, it clearly show that all the inventions are patentably distinct species. Furthermore, the applicant fails to persuasively demonstrate that all groups of invention are NOT patentably distinct, or they are similar in scope only with slightly wording variations.
	The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed limitations of “the contaminant guard includes an inner contaminant receptacle that is located inward of the outer contaminant receptacle and is operably connected to the outer contaminant receptacle” must be shown or the feature(s) canceled from the claims 5-9. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fushimi (U. S. Pat. App. Pub. No. – 2003/0081805).
	Regarding claim 1, Fushimi discloses a hearing device (10), comprising: a housing (12); a receiver (12, 18) within the housing and including a receiver sound port (to 16); and a contaminant guard (14), associated with the receiver sound port, including a guard sound port (14a) and an outer contaminant receptacle (14A-C) that is located outward of the guard sound port and that extends around the guard sound port (Fig. 1) as claimed.
	Regarding claim 2, Fushimi further discloses the hearing device, wherein the outer contaminant receptacle extends continuously around the guard sound port (Fig. 1).
	Regarding claim 3, Fushimi further discloses the hearing device, wherein the contaminant guard includes an inner wall (14A), an outer wall (14B-C), and an end wall (between 14A and 14B/C); the outer contaminant receptacle is defined by the inner wall, outer wall, and end wall (Fig. 1); and the guard sound port is located inward of the inner wall (Fig. 1).
	Regarding claim 4, Fushimi further discloses the hearing device, wherein the outer wall (14 B/C) defines a perimeter and a length that varies around the perimeter; and the inner wall (14A) defines a perimeter and a length that varies around the perimeter (Fig. 1).
	Regarding claim 5, Fushimi further discloses the hearing device, wherein the contaminant guard includes an inner contaminant receptacle (by 14A-C) that is located inward of the outer contaminant receptacle and is operably connected to the outer contaminant receptacle (Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fushimi (U. S. Pat. App. Pub. No. – 2003/0081805).
Regarding claim 10, Fushimi may not specially teach a microphone within the housing; a battery; and electronics within the housing and operably connected to the receiver, the microphone and the battery as claimed. Since providing suitable elements for an earphone is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide additional suitable elements, such as a microphone, battery, operatively connected each other for the hearing device taught by Fushimi, in order to provide desirable feature for the hearing device, such as two-way communication.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651